NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENN WILSON,                                   No. 17-35175

                Plaintiff-Appellant,            D.C. No. 6:13-cv-01538-AA

 v.
                                                MEMORANDUM*
OREGON YOUTH AUTHORITY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Glenn Wilson appeals pro se from the district court’s order denying his

motion to set aside a settlement agreement and to vacate the order dismissing his

Title VII employment action in light of that settlement agreement. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a denial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of motion for relief from a final judgment or order. Casey v. Albertson’s Inc., 362

F.3d 1254, 1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion in denying Wilson’s motion

because Wilson failed to establish grounds for invalidating the parties’ settlement

agreement. See Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1101 (9th Cir.

2006) (attorney mistakes are more appropriately addressed through malpractice

claims, and are not a basis to vacate a judgment); Ahern v. Cent. Pac. Freight

Lines, 846 F.2d 47, 48 (9th Cir. 1988) (district court’s finding that a party

consented to a settlement and intended to be bound by it must be affirmed unless

clearly erroneous).

      We do not consider facts or documents not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th

Cir. 2009).

      Wilson’s motion to file physical exhibits (Docket Entry No. 9) and Oregon

Youth Authority’s motion to strike portion of appellant’s reply brief (Docket Entry

No. 23) are denied.

      AFFIRMED.


                                           2                                    17-35175